Citation Nr: 0311115	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-19 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than December 
14, 1998, for the grant of service connection for defective 
hearing.

2.  Entitlement to an effective date earlier than December 
14, 1998, for the grant of service connection for tinnitus.

3.  Entitlement to an effective date earlier than December 
14, 1998, for the grant of service connection for diffuse 
chronic myofascial pain without evidence of loss of function.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to April 1970, and from November 1990 to July 1991.  
This matter comes before the Board of Veterans' Appeals 
(Board) by order of a United States Court of Appeals for 
Veterans Claims (Court) opinion dated January 17, 2003, which 
vacated a July 2001 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
November 1999 rating decision by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

In its January 2003 order the Court granted a joint motion to 
vacate the prior Board decision and remand the issues on 
appeal.  The motion to remand noted the Board failed to 
adequately address certain provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA)(codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) and implementing 
regulations (codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

It is also significant to note that since the Court's order 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii), a 
regulation which allowed the Board to provide the requisite 
VCAA notice without remanding such matters to the RO.  
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, __F.3d__,Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

In addition, the Board notes that in a November 2002 brief 
the veteran, in essence, raised the issue of whether rating 
decisions dated in 1994 and 1995 had involved clear and 
unmistakable error.  As these matters have not been 
previously adjudicated and as they are inextricably 
intertwined with the issues presently on appeal, they must be 
addressed by the RO prior to appellate review.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should also advise him of 
the evidence necessary to substantiate 
his claims, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should adjudicate the raised 
issues as to clear and unmistakable error 
in rating decisions in 1994 and 1995.  
The veteran and his representative should 
be allowed the requisite period of time 
to respond.

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
issues on appeal.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




